This case comes before the court on an order to show cause why the decree of the full commission should not be affirmed.
Upon consideration of the briefs of petitioner and respondent, we are of the opinion that there is evidence in the record to support the finding of the full commission that the incapacity of the petitioner which commenced on February 25, 1976, was caused by an aggravation of his original injury and not be a recurrence thereof.
The decree of the full commission is affirmed, the appeal is denied and dismissed, and the case is remanded to the Workers’ Compensation Commission.